         Case 4:17-cv-00774-BRW Document 95 Filed 06/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

VINCENZO ENVER VALACHI                                                              PLAINTIFF
ADC #099530A

v.                             No: 4:17-cv-00774 BRW-PSH

CHRISTOPHER ASHCRAFT, et al.                                                   DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris, and Plaintiff’s objections filed. After carefully considering

the objections and making a de novo review of the record in this case, I approve and adopt the

Proposed Findings and Recommendation in all respects.

       Accordingly, Defendants’ motion for summary judgment (Doc. No. 72) is GRANTED,

and Valachi’s claims against the Defendants are DISMISSED with prejudice.

       IT IS SO ORDERED, this 2nd day of June 2020.



                                              Billy Roy Wilson_________________
                                              UNITED STATES DISTRICT JUDGE
